DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 24 January 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
The terminal disclaimer filed on 24 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/611,834  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Status
3. 	Claims 1, 2 10, 11, 13-18, 27 and 29-34 are pending. Claims 10 and 27 have been examined to the extent that they read on the elected species of cancer-related genes. Claims 10 and 27 encompass non-elected species (i.e., cancer-specific genes, DNA-repair genes, checkpoint related genes, genes encoding for a patient and tumor-specific neoepitope and combinations of the types of genes recited in claims 10 and 27). Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 



Claim Objections
4. Claims 1, 2, 10, 11, 13-16 are objected to because of the following informalities:   
       Claims 1, 2, 10, 11 and 13-16 are objected to because the claims recite period within the claim – “i.e. at least one tumor expressed gene.”  MPEP 608.01(m). Appropriate correction is required.
	
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 10, 11, 13-18, 27 and 29-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
 Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of a cfRNA and minimal residual disease, and the correlation between the level of a cfRNA of an expressed gene and response to treatment (claim 16). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require “determining” the presence of minimal residual disease. Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by critical thinking processes. Thereby, the “determining” is an abstract idea.
The claims further require “identifying sequence information” that is specific for a gene and “using” cfRNA to quantify an expressed gene. Neither the specification nor the claims provide a limiting definition for “identifying” or “using” cfRNA and the claims do 
Similarly, the broadly recited “identifying” (claim 15) and “correlating” (claims 16-18, 27 and 29-34) may be accomplished mentally and thus are an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). Claims 1, 2, 10, 11 and 13-16 recite steps of obtaining a sample of cfRNA from the blood of a patient. However, these steps are extra-solution activity since the claims do not require actually performing a laboratory assay on the obtained cfRNA. To any extent that the claims intend to require obtaining cfRNA from the blood of the patient and assaying the cfRNA to determine the sequence (and quantity) of at least one expressed cfRNA, particularly by qPCR (claim 14), such steps are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.

	Applicant’s attention is directed to MPEP § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application” (Emphasis added).

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states “The second treatment step (“treating the patient with at least one of chemotherapy, radiation therapy, and surgery”) imposes meaningful limits to the alleged judicial exception. The treatment is administered to treat any residual tumor and to ensure that the tumor has indeed been fully removed. This treatment step 
These arguments and the amendments to the claims have been fully considered but are not persuasive. The claims do not require administering the treatment after minimal residual disease has been detected in the patient, as Applicant appears to argue. Rather, the claims recite the open claim language of “comprising” and including a treating step which may occur at any point in the recited methods. The claims include methods wherein the treating step occurs prior to obtaining cfRNA (claim 1) or prior to “identifying, after treatment of the patient” (in claim 17). In such instances, the treating step is part of the data gathering process to determine the effect of the therapy on the level of a cfRNA. The claims are not directed to methods of treating a cancer patient having minimal residual disease and the claims do not recite that the treating step occurs after it is determined that the patient has minimal residual disease. Accordingly, the treatment step does not integrate the judicial exception so as to practically apply the judicial exception.

	New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 2 is indefinite over the recitation of “the tumor biopsy” because this phrase lacks proper antecedent basis. While the claim previously refers to a tumor per se, the claim does not previously refer to a tumor biopsy.
	Claims 31 and 32 are indefinite over the recitation of “the threshold quantity” because this phrase lacks proper antecedent basis since claim 17, from which claim 31 depends has been amended to delete the recitation regarding a threshold quantity of the expressed genes. It is unclear as to how the recitations in claims 31 and 32 of threshold quantities are intended to further limit the recited methods.
	Claims 33-34 are indefinite over the recitations of “the pattern” because these recitations lack proper antecedent basis since claim 17, from which claims 33 and 34 depend have been amended to delete the recitation regarding the pattern of expression of the two expressed genes. 	
Modified / Maintained Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2 10-11, 15, 17, 18, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortimer et al (WO 2017/181146; cited in the IDS of 5/29/20).
Regarding claim 1, Mortimer teaches a method of determining the presence of minimal residual disease in a patient comprising obtaining cfRNA from a first blood sample of a patient that has cancer, identifying a cfRNA that is expressed by a cancer-related gene, treating the patient, obtaining cfRNA from a second blood sample of the patient after the patient is treated, and determining the quantity of the cfRNA in the second blood sample (e.g., abstract; claims 1, 2, 7 and 25;  para [0017], [0115], [0126], [0268], and [0294].
For instance, Mortimer states:
“[0268] Tested over time, one can increase the predictive confidence of whether a cancer is advancing, stabilized or in remission by comparing confidence intervals over time….Two time points can be separated by about a month to about a year, about a year to about 5 years, or no more than about three months, two months, one month, three weeks, two weeks, one week, one day, or twelve hours. In some embodiments, two time points can be separated by a therapeutic event such as the administration of a treatment or the performance of a surgical procedure. When the two time points are separated by the therapeutic event, CNV or mutations detected can be compared before and after the event.”

Mortimer also states: 
“[0164] In some embodiments, the one or more regions in the panel comprise one or more loci from one or a plurality of genes for detecting residual cancer after surgery.”

“[0294] Overall, mutations were detected in 86% (19/21) of all pre-op samples and 75% (9/12) of those with matched tumor. Index mutations, defined as mutations that are detected in either two or more blood draws or in tumor and a single blood draw, persisted in 29% of patients post-surgery, indicating molecular residual disease.... 

Mortimer teaches that the treatment is chemotherapy, radiation or surgery (see, e.g., para [0150] “The subject may have received surgical treatment, radiation treatment, chemotherapy").
Regarding claim 2, Mortimer states: 
“[0102] 'The terms "reference genome" and "reference sequence" as used herein, generally refers a sequence to which an analyzed sequence is compared.... A reference genome can be a digital construct, assembled to be representative of a species' set of genes, and stored on a database."
“[0166]…A database may comprise information describing a population of sequenced tumor samples. A database may comprise information about mRNA expression in tumor samples.... The information relating to the sequenced tumor samples may include the frequency various genetic variants and describe the genes or regions in which the genetic variants occur. The genetic variants may be tumor markers. A non-limiting example of such a database is COSMIC. COSMIC is a catalogue of somatic mutations found in various cancers. For a particular cancer, COSMIC ranks genes based on frequency of mutation." 

Accordingly, Mortimer teaches that the step of obtaining sequence information may comprise data transfer of sequence data from a database.
Regarding claims 10 and 11, Mortimer teaches detecting the quantity of cfNAs, including cfRNAs, wherein the cfNAs may comprise a mutation in the AKT1, ALK, APC, ATM, BRAF, CTNNB1, EGFR, ERBB2, ESR1, FGFR2, GAT A3, GNAS, IDH1, IDH2, KIT, KRAS, MET, NRAS, PDGFRA, PIK3CA, PTEN, RB I, SMAD4, STK11, or TP53 gene (e.g., para [0034]). Thus, Mortimer teaches that the cfRNA is expressed by cancer-related genes.
Further regarding claim 11, Mortimer teaches that the panel of genes is from 2-30 genes (para [0009]), which necessarily includes at least 10 genes.

“[0010]…a tumor marker is selected from the group consisting of a single base substitution, a copy number variation, an indel, a gene fusion, a transversion, a translocation, an inversion, a deletion, aneuploidy, partial aneuploidy, polyploidy, chromosomal instability, chromosomal structure alterations, chromosome fusions, a gene truncation, a gene amplification, a gene duplication, a chromosomal lesion, a DNA lesion, abnormal changes in nucleic acid chemical modifications, abnormal changes in epigenetic patterns and abnormal changes in nucleic acid methylation. 
[0011] In some embodiments, at least 85%, at least 90%, at least 93%, at least 95%, at least 97%), at least 98% or at least 99% of subjects having the cancer have a tumor marker present in at least one of the plurality of different genes.”

By detecting a particular modification in the cfRNA, the method of Mortimer identifies a signature of the one or more expressed genes. Note that neither the specification nor the claims define what is intended to be encompassed by “identifying a signature of the at least one expressed gene.”
Regarding claim 17, as discussed above, Mortimer teaches methods for detecting minimal residual disease comprising identifying after treatment of a patient at least two expressed genes of a treated tumor from cfRNA of the patient, wherein the cfRNA is obtained from a  blood sample of the patient. Mortimer teaches that the panel of genes is from 2-30 genes (para [0009]), which necessarily includes at least 2 genes. Further, Mortimer states: 
“[0160]…In some cases, the one or more regions in a panel for colorectal cancer can comprise one or more loci from one or a plurality of genes, including one of, two of, three of, four of, or five of TP53, APC, BRAF, KRAS, and NRAS”
“ [0161]…the one or more regions in a panel for lung cancer can comprise one or more loci from a plurality of genes, including one of, two of, three of, four of, five of, six of, seven of, eight of, nine of, 10 of, 11 of, 12 of, 13 of, 14 of, 15 of, 16 of, 17 of, 18 of, 19 of, or 20 of EGFR, KRAS, TP53, CDKN2A, STK11, BRAF, PIK3CA, RBI, ERBB2, PTEN, NFE2L2, MET, CTNNBl, NRAS, MUC16, NFl, BAD, SMARCA4, ATM, NTRK3, and ERBB4.”


Regarding claim 18, Mortimer teaches “[0271] A variety of different reactions and/operations may occur within the systems and methods disclosed herein, including but not limited to: nucleic acid sequencing, nucleic acid quantification, sequencing optimization, detecting gene expression, quantifying gene expression.”  Thus, Mortimer teaches quantifying the amount of the two or more expressed genes.
Regarding claim 27, Mortimer teaches detecting the quantity of cfNAs, including cfRNAs, wherein the cfNAs may comprise a mutation in the AKT1, ALK, APC, ATM, BRAF, CTNNB1, EGFR, ERBB2, ESR1, FGFR2, GAT A3, GNAS, IDH1, IDH2, KIT, KRAS, MET, NRAS, PDGFRA, PIK3CA, PTEN, RB I, SMAD4, STK11, or TP53 gene (e.g., para [0034]). Thus, Mortimer teaches that the cfRNA is expressed by a cancer-related gene.
Regarding claim 29, Mortimer teaches that the treatment is chemotherapy, radiation or surgery (see, e.g., para [0150] “The subject may have received surgical treatment, radiation treatment, chemotherapy"). Response to Remarks:
The response asserts that Mortimer teaches only detecting CNVs and mutations and that “Mortimer does not concern with whether the mutations are expressed or not expressed and does not identify sequence information that is specific for an expressed gene.”
mRNA, short-interfering RNA (siRNA), microRNA (miRNA), circulating RNA (cRNA), transfer RNA (tRNA), ribosomal RNA (rRNA), small nucleolar RNA (snoRNA), Piwi-interacting RNA (piRNA), long non-coding RNA (long ncRNA), or a fragment thereof. In some cases, a cell-free nucleic acid is a DNA/RNA hybrid.” See also para [0166] of Mortimer which teaches that the database from which the sequence information is obtained may be a database about mRNA expression of the tumor samples “database may comprise information about mRNA expression in tumor samples.” Mortimer further teaches that the cfNA is detected using “Digital Gene Expression (Helicos)” (para [0246]) and that the methods for detecting cfNA therein encompass “detecting gene expression, quantifying gene expression, genomic profiling, cancer profiling, or analysis of expressed markers” (para [0271]). Thus, Mortimer does teach detecting cfRNA that is expressed by genes in a tumor of the patient, wherein the cfRNA comprises a mutation / SNV or indel.
Modified / Maintained Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer et al (WO 2017/181146; cited in the IDS of 5/29/20).
	The teachings of Mortimer are presented above.
Regarding claim 16, Mortimer does not teach as a single embodiment a method that further comprises correlating at least one expressed gene with a response to treatment.
However, Mortimer does teach that the methods disclosed therein are for assessing a subject’s response to treatment (para [0271]). At para [0161], Mortimer states: “Many of these genes may be clinically actionable, such that an observed anomaly in MAF (e.g., significantly higher or lower than in normal control subjects) may be indicative of a clinical state relevant to lung cancer, such as diagnosis, prognosis, risk stratification, treatment selection, tumor resistance to treatment, tumor burden, etc. Such a lung cancer targeted panel may comprise a relatively small number of these lung cancer associated genes.”  Mortimer further states “[0115] Methods herein can also allow for interrogating methylation status and genetic variants (e.g., SNVs, indels) in cfDNA (double-stranded and/or single-stranded), cell-free RNA (cfRNA).”
Mortimer also exemplifies methods in which SNVs and insertions / deletions in cfDNA were detected over time as indicative of the response of patients to treatment – e.g., Figure 14 and para [0086]: "FIGs. 14A, 14B, 14C and 14D show a time courses for four patients. All reported tumor positive SNVs and insertions/deletions were included. 
Thus, Mortimer exemplifies methods wherein the response of a patient to treatment is correlated with the quantity of cfNA comprising particular mutations; and that the methods disclosed therein in which genetic alterations in expressed genes can be detected in cfRNA; and Mortimer teaches applying the methods disclosed therein to determine a patient’s response to treatment. Accordingly, when considered as a whole, the teachings of Mortimer suggest that that response to treatment can also be correlated with the quantity of cfRNA comprising particular mutations. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mortimer so as to have arrived at a method which further comprised correlating the at least one expressed gene (i.e., cfRNA comprising particular genetic alterations) with response to treatment in order to have achieved the benefit of determining if a patient is responsive to treatment so that the most optimal treatment regimen can be administered to the patient.
Regarding claims 33 and 34, it is first noted that the claims include methods that correlate only the presence of MRD with a threshold quantity of the two expressed genes and thereby the recitations in claims 33 and 34 do not further limit the claimed methods to the extent that the claimed methods do not require correlating MRD with a pattern of the two expressed genes. 
To any extent that claims 33 and 34 are intended to require correlating MRD with a pattern of the expressed genes, Mortimer teaches:

[0011] In some embodiments, at least 85%, at least 90%, at least 93%, at least 95%, at least 97%), at least 98% or at least 99% of subjects having the cancer have a tumor marker present in at least one of the plurality of different genes.”

Mortimer also teaches detecting particular mutations that are indicative of resistance to EGRF therapy (e.g., para [0091] "FIG. 18 depicts a frequency distribution of secondary resistance mechanisms to anti- EGFR therapy."). It is also stated that “Many of these genes may be clinically actionable, such that an observed anomaly in MAF (e.g., significantly higher or lower than in normal control subjects) may be indicative of a clinical state relevant to lung cancer, such as diagnosis, prognosis, risk stratification, treatment selection, tumor resistance to treatment, tumor burden, etc.” (para [0161]). See also para [0162-0163] regarding particular mutations in genes correlated with responsiveness of colon cancer and breast cancer to treatment or the occurrence of tumor burden.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mortimer so as to have detected a pattern of the at least two expressed genes that would be characteristic of disease resistance in order to have accomplished the objective set forth by Mortimer of detecting early resistance of a cancer to therapy so that the most optimal therapy could be selected and administered to the patient. 
Further regarding claim 34, Mortimer does not teach as a single embodiment the method of claim 34 wherein the pattern is characteristic of a pattern from a different 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Mortimer by correlating the pattern of the at least two expressed genes of the subject with a pattern of the two at least expressed genes in different patients that have cancer since Mortimer teaches that the sequence information can be compared to a cohort of other cancer patients and this would have provided an effective means for determining the relevance of the expression levels of the cfRNA, as indicative of minimal residual disease and resistance to treatment.
9. Claims 13, 14 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer et al (WO 2017/181146; cited in the IDS) in view of Danenberg et al (WO 2016/077709; cited in the IDs).
	The teachings of Mortimer are presented above.

However, Danenberg teaches methods for detecting cfRNA in a blood sample from a patient having cancer (e.g., para [0009]). Danenberg teaches that the method comprises extracting RNA from a sample, such as plasma (para [0045]). It is stated that “In one embodiment, the DNA can be digested on the column by using DNAse digestion, Elution can be achieved by standard techniques known to one of skill in the art." (para [0045]). The ordinary artisan would have recognized that digesting DNA with DNAase would remove DNA from the cfRNA making the cfRNA devoid of DNA. Thus, Danenberg teaches removing DNA from the isolated cfRNA so as to make the cfRNA substantially devoid of DNA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mortimer so as to have removed any residual DNA from the cfRNA sample using the method disclosed by Danenberg. The ordinary artisan would have been motivated to have done so because they would have recognized that the presence of any remaining DNA in the sample would have interfered with the results of quantifying the amount of cfRNA. Accordingly, one would have been motivated to have modified the method of Mortimer in this manner so as to have ensured the accuracy of the method of detecting the quantity of the cfRNA as indicative of minimal residual disease. 
Regarding claims 14 and 31, Mortimer does not teach that the cfRNA is quantified by qPCR.

“[0068] To assess cell RNA quantity for a particular gene (e.g. PD-L1), plasma may be fractionated from patient collected blood. Methods of fractionating blood are known in the art and include as non-limiting examples fractionation by the Cohn method (e.g. cold ethanol fractionation), chromatography, or combinations thereof. Quantitative RT-PCR can be used with gene specific primers to quantitate a specific gene.”

	In view of the teachings of Danenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mortimer so as to have detected and quantified the cfRNA using quantitative RT-PCR since Danenberg teaches that this is an effective method for detecting and quantifying particular cfRNAs in blood samples. 
	Regarding claims 31 and 32, Mortimer does not teach that the presence of minimal residual disease is determined by correlating the presence of minimal residual disease with a threshold that is the detection limit for qPCR or is 20% of a measured quantity of the at least two expressed genes before treatment.
	However, Danenberg states that:
[0049] Various algorithms can be used to quantitate yield of RNA by comparison with internal controls (e.g., beta actin, housekeeping genes). In one embodiment, relative expression of genes of interest can be determined through the difference of PCR cycle thresholds (Cts) of the gene of interest (using specific primers for that gene) minus the PCR cycle threshold of a stably expressed housekeeping gene such as beta actin. This method of quantitation is referred to as the delta Ct method of relative quantitation.
	[0052] In another embodiment, a standard curve of PCR products employing known amounts of EML4-ALK fusion DNA fragments spiked into a constant amount of DNA without fusions can be employed to act as a control for comparing relative expressions of unknown samples to controls with known expressions of EML4-ALK. A plot of Cts of known samples on the Y axis vs loglOrelative expression of known EML4-
Ct EML4-ALK =Slope X (relative expression Eml4-ALK) + Y intercept
Solving for X (the relative expression of an unknown sample)
X = Relative expression unknown sample = (Ct unknown sample - Y intercept of std curve)/Slope of std curve.

Thus, methods for determining the optimum threshold to use for comparison purposes was well-known in the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mortimer so as to have used a threshold quantity that is the detection limit of qPCR or a particular percentage of the measured quantity of the cfRNAs prior to treatment, including 20%, because determining the optimum threshold to be used to determine the significance of the results of quantitative RT-PCR was well-known in the prior art, as evidenced by Danenberg, and it was well within the skill of the ordinary artisan to have determined the optimum threshold since the parameters which affect the results of qRT-PCR were well-known in the prior art. In view of the teachings of Danenberg, the ordinary artisan would have recognized that the threshold quantity or limit is often set at point when signal can be detected above background. The ordinary artisan would have been motivated to have practiced the method of Mortimer using a threshold quantity that is the detection limit of qPCR or at least 20% of the measured quantity of the cfRNAs prior to treatment in order to have ensured the accuracy of the method for detecting the presence or absence of cancer following treatment of a cancer patient.


Response to remarks regarding the rejections under 35 U.S.C. 103:
The response asserts that Mortimer teaches detecting only CNVs or mutations and does not teach detecting mutations that are expressed and does not identify sequence information that is specific for an expressed gene.  
These arguments have been fully considered but are not persuasive. As discussed above, Mortimer does teach detecting mutations / SNVs and indels in cfRNA, and defines the cfRNA as including mRNA, which is RNA that is expressed. cell-free RNA that is expressed (again, see, e.g., claims 1, 2, 7, and 25,  and para [0115], [0126] and [0166]). Regarding the assertion that Mortimer does not teach specific sequence information for the expressed genes, Mortimer does identify particular nucleic acids well-known in the art to have mutations associated with cancer (e.g., para [0236] “(e.g., EGFR mutant, KRAS mutant, ERBb2 amplified, or PD-1 expression cancers), or type of cancer (e.g., lung adenocarcinoma, breast, or colorectal cancer)”). Additionally, there is no requirement for Mortimer to teach the particular sequence of well-known mutations in nucleic acids associated with cancer since the present claims do not recite any specific sequence information for the expressed genes which would distinguish the claimed methods over that of Mortimer or Mortimer in view of Danenberg.
The response argues that Danenberg does not teach identifying expressed genes of a tumor.
However, as set forth in the rejection, Danenberg was cited for the teachings therein of methods of analyzing cfRNA that is substantially devoid of DNA, the use of qRT-PCR to analyze cfRNA levels and methods of determining the threshold quantity . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634